Exhibit 10.4
LAURUS MASTER FUND, LTD.
c/o Laurus Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017


November 30, 2007


New Century Energy Corp.
5851 San Felipe, Suite 775
Houston, TX 770
Attention:  President


Re:  Consent to Valens Securities Purchase Agreement and Granting of Liens


Ladies and Gentlemen:
 
Reference is made to (a) the Securities Purchase Agreement dated as of June 30,
2005 by and between New Century Energy Corp. (the “Company”) and Laurus Master
Fund, Ltd. (“Laurus”) (as amended, restated, modified and/or supplemented from
time to time, the “June 2005 Laurus SPA”or a “Laurus SPA”); (b) the Securities
Purchase Agreement dated as of September 19, 2005 by and between the Company and
Laurus (as amended, restated, modified and/or supplemented from time to time,
the “September 2005 Laurus SPA” or a “Laurus SPA”); and (c) the Securities
Purchase Agreement dated as of December 28, 2006 by and between the Company and
Laurus (as amended, restated, modified and/or supplemented from time to time,
the “December 2006 Laurus SPA” or a “Laurus SPA,” and collectively with the June
2005 Laurus SPA and the September 2005 Laurus SPA, the “Laurus
SPAs”).  Reference is further made to the fact that pursuant to one or more
instruments of assignment, Laurus assigned a portion of its interest in the
Laurus SPAs, the Related Agreements (as defined in the Laurus SPAs) and in the
collateral security therefor to Valens U.S. SPV I, LLC (“Valens U.S.”), PSource
Structured Debt Limited (“PSource”), Promethean Industries, Inc. (“Promethean”)
and Valens Offshore SPV I, Ltd. (“Valens Offshore Ltd.,” and collectively with
Valens U.S., PSource and Promethean, the “Laurus Assignees”).
 
The Company has requested that Laurus and the Laurus Assignees consent to the
Company (a) entering into (i) that certain Securities Purchase Agreement dated
as of the date hereof (as amended, restated, modified and/or supplemented from
time to time, the “Valens SPA”) with LV Administrative Services, Inc., as agent
(“Agent”), Valens U.S. and Valens Offshore SPV II, Corp. (“Valens Offshore
Corp.”), (ii) those certain Secured Term Notes each dated as of the date hereof,
one in favor of Valens U.S., in the original principal amount of $2,300,000 and
one in favor of Valens Offshore Corp.  in the original principal amount of
$3,000,000 (as amended, restated, modified and/or supplemented from time to
time, collectively, the “Valens Notes”) and (iii) the other Related Agreements
(as defined in the Valens SPA, the “Valens Related Agreements,” and together
with the Valens SPA and the Valens Notes, the “Valens Agreements”), and (b) the
granting of liens on and security interests in the assets of the Company in
favor the Agent, notwithstanding certain provisions in the Laurus SPAs and
certain of the Related Agreements (as defined in the Laurus SPAs) prohibiting
such indebtedness and liens, and Laurus and the Laurus Assignees have agreed to
grant such consents (subject to the terms hereof) on the condition that the
Company enter into this letter agreement.


--------------------------------------------------------------------------------


 
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company hereby
agrees to, and acknowledges, the following:
 
1.      The occurrence of an Event of Default under and as defined in the Valens
Notes or under and as defined in any other Valens Agreement shall constitute an
Event of Default under each Laurus SPA and each Related Agreement (as defined in
each Laurus SPA).
 
2.      As security for the due and punctual payment of the Obligations (as
defined in each Laurus SPA and the Related Agreements), the Company hereby
pledges, hypothecates, assigns, transfers, sets over and delivers Agent for the
benefit of Laurus and each of the Laurus Assignees and grants to the Agent for
the benefit of Laurus and each of the Laurus Assignees a security interest in
all deposit accounts and Restricted Accounts (as such terms are defined in each
Laurus SPA and the Related Agreement), now owned or hereafter acquired by it.
 
3.      From and after the execution and delivery hereof by the parties hereto,
this letter shall constitute a Related Agreement for all purposes of the Laurus
SPAs and the Related Agreements (as defined in each Laurus SPA).
 
Except as specifically set forth herein, the Laurus SPAs and the other Related
Agreements (as defined in each Laurus SPA) (collectively, the “Laurus
Agreements”) shall remain in full force and effect, and are hereby ratified and
confirmed.  The execution, delivery and effectiveness of this letter agreement
shall not operate as a waiver of any right, power or remedy of Laurus or the
Laurus Assignees, nor constitute a waiver of any provision of any of the Laurus
Agreements, except to the extent expressly provided for herein.  This letter
agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York.


--------------------------------------------------------------------------------






 
This letter agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.


Very truly yours,
 
LAURUS MASTER FUND, LTD.
 
 
By:
LAURUS CAPITAL MANAGEMENT, LLC, as Investment Manager

 
                    By: /s/ Patrick Regan
            Name: Patrick Regan
            Title: Authorized Signatory


 
VALENS U.S. SPV I, LLC
 
 
By:
VALENS CAPITAL MANAGEMENT, LLC, its investment manager

 
By: /s/ Patrick Regan                 
Name: Patrick Regan
Title:  Authorized Signatory
 
VALENS OFFSHORE SPV I, LTD.
 
 
By:  VALENS CAPITAL MANAGEMENT, LLC, its investment manager

 
By: /s/ Patrick
Regan                                                             
Name: Patrick Regan
Title:  Authorized Signatory
 
PSOURCE STRUCTURED DEBT LIMITED
 
 
By:  LAURUS CAPITAL MANAGEMENT, LLC, its investment manager

 
By: /s/ Patrick
Regan                                                            
Name: Patrick Regan
Title:  Authorized Signatory


--------------------------------------------------------------------------------



                                                                                               
PROMETHEAN INDUSTRIES, INC.
 
 
By:  LAURUS CAPITAL MANAGEMENT, LLC, its investment manager

 
By: /s/ Patrick
Regan                                                            
Name: Patrick Regan
Title:  Authorized Signatory


--------------------------------------------------------------------------------



CONSENTED AND AGREED TO THIS 30TH DAY OF NOVEMBER, 2007:



 
NEW CENTURY ENERGY CORP.
 
 
By: /s/ Edward R. DeStefano
Name: Edward R. DeStefano
Title: President and Chief Executive Officer
   

 
REAFFIRMATION
 
The undersigned hereby acknowledges and consents to the terms and conditions of
the foregoing letter agreement and confirms and agrees that each Laurus
Agreement to which it is a party remains in full force and effect in accordance
with its terms and is hereby reaffirmed and ratified by the undersigned, and the
undersigned hereby confirms that the representations and warranties contained in
each Laurus Agreement to which it is a party are (before and after giving effect
to this letter agreement) true and correct.


GULF COAST OIL CORPORATION
 
 
By: /s/ Edward R. DeStefano
Name: Edward R. DeStefano
Title: Presiden
CENTURY RESOURCES, INC.
 
 
By: /s/ Edward R. DeStefano
Name: Edward R. DeStefano
Title: President
 





--------------------------------------------------------------------------------


